United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1470
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Thedell Doss, Jr.,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 14, 2011
                                 Filed: November 25, 2011
                                  ___________

Before RILEY, Chief Judge, BEAM and BYE, Circuit Judges.
                              ___________

PER CURIAM.

       Thedell Doss, Jr., pleaded guilty to distribution of heroin in violation of 21
U.S.C. §§ 841(a)(1) and 841(b)(1)(C). He completed his 200-month sentence of
imprisonment and began a five-year term of supervised release on August 2, 2006. On
February 8, 2011, Doss's probation officer moved to revoke supervision alleging Doss
had violated the conditions of his release by committing another crime, namely,
trafficking in drugs in violation of Missouri state law. Doss admitted the violation but
opposed the petition to revoke his supervised release arguing he could not be subject
to revocation because he had been on supervised release for more than three years.
He claimed his five-year term of supervised release was improper because it exceeded
the three-year period authorized by 18 U.S.C. § 3583(b)(2) for a Class C felony such
as his.

       The district court1 concluded the five-year term of supervised release imposed
by the original sentencing court was authorized by 21 U.S.C. § 841(b)(1)(C), revoked
Doss's supervised release, and sentenced him to an additional twenty-four months of
imprisonment. Doss filed a timely appeal renewing the argument that his original
five-year term of supervised released was improper.

       The three-year limit on supervised release for Class C felonies under
§ 3583(b)(2) applies only "[e]xcept as otherwise provided." 18 U.S.C. § 3583(b). "In
United States v. LeMay, 952 F.2d 995, 998 (8th Cir. 1991), we held that the
maximum-term limitations in 18 U.S.C. § 3583(b) do not apply when a statute such
as 21 U.S.C. § 841(b) expressly authorizes a longer term of supervised release."
United States v. Scott, 243 F.3d 1103, 1108 (8th Cir. 2001). Here, Doss was
sentenced "to a term of supervised release that did not exceed the maximum term
authorized under 21 U.S.C. § 841(b)(1)(C) ('at least 3 years')" and thus there was no
error. Id.; see also United States v. Deans, 590 F.3d 907, 911 (8th Cir. 2010) ("[T]he
relevant sentencing statute, 21 U.S.C. § 841(b)(1)(C), expressly trumps the generally
applicable terms of supervised release set forth in 18 U.S.C. § 3583(b)."); United
States v. Bongiorno, 139 F.3d 640, 640-41 (8th Cir. 1998) (following LeMay).

      We therefore affirm.
                       _____________________________




      1
        The Honorable Jean C. Hamilton, United States District Court for the Eastern
District of Missouri.

                                         -2-